DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cohen et al. U.S. Pub. No. 20120284347 (hereinafter Cohen).
As per claim 1, Cohen discloses a method for monitoring access of shared material, the method comprising: 
storing the shared material in a memory of a computer system (Cohen: figure 3 and [0144]-[0145]: content is received by server); 
receiving, at one or more processors of the computer system, an instruction to generate a plurality of messages, each message for providing a respective recipient with access to the shared material (Cohen: [0157]: generate multiple messages for different recipient so they can access the same original message/shared material); 
for each message, generating, at the one or more processors, a respective link to the shared material, wherein the respective link is unique and associated with the particular message (Cohen: [0157]: each link points to location that uniquely identifies each recipient to confirm receipt of message; [0146]-[0148]: use of unique tracking code associated with each link to confirm receipt by recipient; [0052]: each link has unique tracking key); and
monitoring, at the one or more processors, access to the shared material by each message recipient via the respective unique link (Cohen: [0150]: monitoring access to the original message according to secondary message containing unique link). 
As per claim 2, Cohen discloses the method of claim 1. Cohen further discloses wherein each message is one of an email message or a text message (Cohen: [0111]: email or text message). 
As per claim 3, Cohen discloses the method of claim 1. Cohen further discloses wherein monitoring comprises: determining that the shared material has been accessed; and using the respective unique link, identifying the message recipient who has access the shared material (Cohen: 

As per claim 4, Cohen discloses the method of claim 1. Cohen further discloses wherein generating a unique link comprises encrypting a file path for the shared material with data relating to the respective recipient (Cohen: [0014]: secondary message containing link to dynamic image and the recipient details; [0032]: utilizing encryption/digital signature to the dynamic image and/or secondary message).

As per claim 5, Cohen discloses the method of claim 4. Cohen further disclose wherein monitoring comprises identifying a message recipient who has accessed the shared material by decrypting the file path for the shared material to recover the data relating to the respective recipient (Cohen: [0032]: encrypt the secondary message or dynamic image; [0157]: confirm delivery of the message when recipient opens the link that contains unique tracking key).

As per claim 6, Cohen discloses the method of claim 1. Cohen further disclose wherein the shared material comprises at least one of a sales opportunity, a follow up correspondence, a proposal, a promotion, or a pitch (Cohen: [0002]; [0021]-[0022]: business related communication, e-mail, text message, etc).

As per claim 7-18, claims 7-18 encompass same or similar scope as claims 1-6. Therefore, claims 7-18 are rejected based on the same reason set forth above in rejecting claims 1-6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hathaway et al. U.S. Pub. No. 20180359222 discloses method for encryption storage and secure delivery of data.
Hebbar U.S. Pub. No. 20160234267 discloses sharing digital content using interactive send service system.
Tomkow U.S. Pub. No. 20110072077 discloses method for verifying delivery and integrity of electronic messages.
Damm et al. U.S. Pub. No. 20080147813 discloses method for electronic mail message in which data about recipient may be received and processed to present results or send another round of electronic mail messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431